DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-14 are allowable. 
The restriction requirement among Species A-E as set forth in the Office action mailed on 11 March, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 15-17, directed to nonelected species, are hereby rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-17 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope system comprising: 

a transmission unit configured to be detachably connected to a proximal end of the insertion unit, and configured to transmit an image obtained by the insertion unit or a signal obtained of the image, 
a supply unit configured to removably attach to a proximal end of the catheter, comprising: 
	a cylindrical main body into which the insertion unit is to be inserted, 
	a projection formed of elastic material, the projection on an inner periphery of the main body from a proximal end to a distal end of the main body, the projection forming a hermetic, sliding seal with the insertion unit, 
	a hole formed closer to the distal end of the main body than the proximal end of the main body, on an inner peripheral surface of the main body, thus necessarily going through the projection, 
	where the hole communicates an inside of the main body. 
Karasawa et al. (USPN 5,575,756) teaches the above except for the details of the projection, instead providing a projection which is a simple O-ring with no through hole therethrough.
Reisdorf et al. (USPN 5,989,183) teaches the above except for the transmission unit and the details of the projection, instead providing a projection which is a simple O-ring with no through hole therethrough.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795